                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


ALLEN J. EPSTEIN,

                        Plaintiff,

v.                                                              Case No: 6:19-cv-64-Orl-41GJK

DONALD J. TRUMP,

                        Defendant.
                                             /

                                             ORDER

        THIS CAUSE is before the Court on Plaintiff’s Motion for Default Judgment (“Motion,”

Doc. 8). Magistrate Judge Gregory J. Kelly issued a Report and Recommendation (Doc. 9),

recommending that the Motion be denied. Judge Kelly further recommends that the Complaint

(Doc. 1) be dismissed with prejudice because the Court lacks jurisdiction over the case. (Doc. 9 at

3–4). Specifically, Judge Kelly concluded that Plaintiff lacks standing to pursue his cause of action

because he only alleges generalized grievances in the Complaint as opposed to a concrete and

particularized injury in fact. (Id.).

        Plaintiff filed an Objection to the Report and Recommendation (Doc. 12). Therein, Plaintiff

claims he was harmed by: (1) the implementation of tariffs; (2) the price of gas; (3) Defendant’s

alleged appointment of three members from Mar-a-Lago as unofficial directors of the Veterans

Administration; (4) General Flynn’s and Jared Kushner’s alleged back channel communications

with foreign governments; and (5) unnamed diversions of government funds. Even if true, Plaintiff

has not asserted a particularized injury in fact. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 573–

74 (1992) (“We have consistently held that a plaintiff raising only a generally available grievance




                                            Page 1 of 2
about government . . . does not state an Article III case or controversy.”). Therefore, Plaintiff lacks

standing to bring his claim, and consequently, the Court lacks jurisdiction to hear it.

       After a de novo review, the Court agrees with the analysis set forth in the Report and

Recommendation. Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 9) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Motion for Default Judgment (Doc. 8) is DENIED.

           3. The Complaint (Doc. 1) is DISMISSED with prejudice.

           4. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on May 13, 2019.




Copies furnished to:

Unrepresented Party




                                             Page 2 of 2
